PER CURIAM.
Appellants were tried jointly but were represented by individual counsel. The trial court’s ruling that prosecution witnesses could be cross-examined by but one counsel constitutes plain error within the compulsion of Rule 52(b) of the Federal Rules of Criminal Procedure. Each defendant had the right to have non-repetitious cross-examination conducted on his behalf by his individual counsel and could not be required to have questions pertaining to his particular interests channeled through his co-defendant’s counsel.
The opinion of the court heretofore filed, 307 F.2d 787, is withdrawn and the judgments are severally reversed with directions to grant new trials.